                          LAW OFFICE OF SAM A. SCHMIDT
                                 115 BROADW AY Suite 1704
                                  NEW YORK, N.Y. 10006
                                         (212) 346-4666
                                    facsimile (212) 346-4668
                                     lawschmidt@aol.com

Sam A. Schmidt, Esq.
__________________

                                                  July 8, 2021

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
By ECF

                       Re: US v. Richard Gonzalez
                           Docket No. 11 Cr. 1031 (PAE)

Dear Judge Engelmayer:

       Richard Gonzalez has pending violations of supervised release before your
Honor since 2019. On December 18, 2020 he pled guilty to Specification 11, his
failure to complete the drug program required by the Department of Probation.
His other violations related to open cases in his State of residence. If he had no
pending violations, his term of supervise release would have expired in December
2020.

       Because of the pandemic, Mr. Gonzalez’s State cases are unresolved and
likely to remain so for the immediate future. With the consent of the government,
we request that Mr. Gonzalez be sentenced for the violation that he has admitted.1
The government has informed me that after his sentence on that violation, it will
move dismiss the pending violations. Mr. gonzalez’s probation officer has
indicated that he has no objection to the termination of supervised release.

       Mr. Gonzalez resides out of state and has not yet been vaccinated. Under the


       1
           Mr. Gonzalez completed his drug program in February 2020.
                                             1
  present circumstances, with the consent of the government, we request a
  videoconference be scheduled for the sentencing hearing. If your Honor grants the
  request for a videoconference, all parties are very flexible as to the scheduling of
  the conference.2

        Thank you for your Honor’s consideration.


                                                     Sincerely,

                                                         /s/
                                                     Sam A. Schmidt




GRANTED. The Court schedules sentencing for the violation of supervised release
on August 18, 2021 at 11:00 a.mYLDYLGHR. The parties shall serve sentencing
letters not less than one week prior to the sentencing date. The Clerk of Court is
requested to terminate the motion at Dkt. No. 2626.

                                                             7/9/2021
                                 SO ORDERED.

                                               
                                            __________________________________
                                                  PAUL A. ENGELMAYER
                                                  United States District Judge




        2
         My availability during the week of July 19, 2021 is limited. Otherwise I
  am available most of the time after that week.
                                           2
